September 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   IN THE INTEREST OF M.M.S., A CHILD

NO. 14-16-00349-CV
                      ________________________________

       This cause, an appeal from a judgment signed March 1, 2016, was heard on
the transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause to the trial court for a new trial in accordance with the court's
opinion. The trial court is instructed to commence the new trial no later than
180 days after this court's mandate issued. See Tex. R. App. P. 28.4(c).

      We order this decision certified below for observance.

      We further order the mandate be issued immediately.